DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-10 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a computing unit” in L8 of claim 9 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a memory unit” in L12 of claim 9 invokes 35 U.S.C 112(f). A review of the specification reveals that the corresponding structure is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “a computing unit”. The corresponding structure in the specification is not present.
Claim 10 is rejected on the same basis as claim 9 for dependency reasons.
Claims 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites “a memory unit”. The corresponding structure in the specification is not present.
Claim 10 is rejected on the same basis as claim 9 for dependency reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a computing unit”. The corresponding structure in the specification is not present. The claim cannot be interpreted and is indefinite.
Claim 10 is rejected on the same basis as claim 9 for dependency reasons.
Claims 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites “a memory unit”. The corresponding structure in the specification is not present. The claim cannot be interpreted and is indefinite.
Claim 10 is rejected on the same basis as claim 9 for dependency reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akahori (US 2014/0119500 A1; pub. May 1, 2014).
Regarding claim 1, Akahori disclose: a method for facilitating tomographic reconstruction (para. [0081]), the method comprising: emitting an x-ray beam from an x-ray unit, ascertaining an attenuation of the x-ray beam during transmission through an object situated in a beam path of the x-ray beam (para. [0100]-[0101]); ascertaining structure data of the object based at least in part on the attenuation of the x-ray beam (para. [0100]-[0101]); and ascertaining a pose of the x-ray unit relative to the object using a digital model of the object and based at least in part on the attenuation of the x-ray beam (para. [0022], [0079], [0081]).
Regarding claim 2, Akahori disclose: the x-ray unit comprises an x-ray source and an x-ray detector (the claim is rejected on the same basis as claim 1).
Regarding claim 3, Akahori disclose: calculating model values for the attenuation of the x-ray beam during transmission through the object the digital model of the object for a plurality of poses of the x-ray unit relative to the object (the claim is rejected on the same basis as claim 1, plus para. [0096]).
Regarding claim 5, Akahori disclose: ascertaining the pose of the x-ray unit relative to the object by includes comparing the ascertained attenuation of the x-ray beam to the model values (the claim is rejected on the same basis as claim 1, plus para. [0096]). 
Regarding claim 7, Akahori disclose: calculating projection values for the attenuation of the x-ray beam for the ascertained pose of the x-ray unit relative to the object; and said comparing the projection values to the ascertained attenuation of the x-ray beam (the claim is rejected on the same basis as claim 1, plus para. [0096]).
Regarding claim 9, Akahori disclose: an x-ray source for emitting an x-ray beam, along a beam path; an x-ray detector for ascertaining an attenuation of the x-ray beam through an object situated in the beam path a computing unit and a memory unit storing a digital model of the object; wherein the computing unit executes a program containing instructions to ascertain a pose of the x- ray unit relative to the object based at least in part on the detected attenuation of the x-ray beam using the digital model (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori (US 2014/0119500 A1; pub. May 1, 2014) in view Zhang et al. (US 2004/0105526 A1; pub. Jun. 3, 2004).
Regarding claim 4, Akahori is silent about: a device for machine learning, is trained to ascertain the pose of the x-ray unit relative to the object using the ascertained attenuation of the x-ray beam using the model values.
In a similar field of endeavor, Zhang et al. disclose: a device for machine learning, is trained to ascertain the pose of the x-ray unit relative to the object using the ascertained attenuation of the x-ray beam using the model values (para. [0042]) motivated by the benefits for improved x-ray imaging (Zhang et al. para. [0035]).
In light of the benefits for improved x-ray imaging as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the method of Akahori with the teaching of Zhang et al.
Regarding claim 10, Akahori is silent about: the computing unit comprises an artificial neural network.
In a similar field of endeavor, Zhang et al. disclose: the computing unit comprises an artificial neural network (para. [0042]) motivated by the benefits for improved x-ray imaging (Zhang et al. para. [0035]).
In light of the benefits for improved x-ray imaging as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the apparatus of Akahori with the teaching of Zhang et al.

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Akahori (US 2014/0119500 A1; pub. May 1, 2014) in view Zhang et al. (US 2004/0105526 A1; pub. Jun. 3, 2004) and further in view of Peschman (US 2005/0058242 A1; pub. Mar. 17, 2005).
Regarding claim 6, the combined reference are silent about: the device is trained by backpropagation.
In a similar field of endeavor, Peschman discloses: the device is trained by backpropagation (para. [0114], [0124]) motivated by the benefits for greater accuracy in utilizing pre-scan data in processing scan data (Peschman para. [0017]).
In light of the benefits for greater accuracy in utilizing pre-scan data in processing scan data as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combined method of Akahori and Zhang et al. with the teaching of Peschman.
Regarding claim 8, the combined reference are silent about: the calculation of the projection values and/or ascertainment of the pose of the x-ray unit relative to the object by backpropagation is further trained on the basis of the comparison of the projection values with the ascertained attenuation.
In a similar field of endeavor, Peschman discloses: a neural network trained by backpropagation and (para. [0114], [0124]) further trained on the basis of the comparison of the projection values with the ascertained attenuation (para. [0017]) motivated by the benefits for greater accuracy in utilizing pre-scan data in processing scan data (Peschman para. [0017]).
In light of the benefits for greater accuracy in utilizing pre-scan data in processing scan data as taught by Zhang et al., it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combined method of Akahori and Zhang et al. with the teaching of Peschman

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884